Scimone v LT Propco, LLC (2016 NY Slip Op 05915)





Scimone v LT Propco, LLC


2016 NY Slip Op 05915


Decided on August 31, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 31, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
JOHN M. LEVENTHAL
SYLVIA O. HINDS-RADIX
VALERIE BRATHWAITE NELSON, JJ.


2015-11850
 (Index No. 601897/14)

[*1]Joanne Scimone, respondent,
vLT Propco, LLC, et al., appellants.


Wilson Elser Moskowitz Edelman & Dicker LLP, White Plains, NY (Gregory I. Freedman of counsel), for appellants.
Sanders, Sanders, Block, Woycik, Viener & Grossman, P.C., Mineola, NY (Martin Block of counsel), for respondent.

DECISION & ORDER
In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Nassau County (Parga, J.), entered October 29, 2015, which denied their motion for summary judgment dismissing the complaint.
ORDERED that the order is reversed, on the law, with costs, and the defendants' motion for summary judgment dismissing the complaint is granted.
The plaintiff allegedly was injured when she slipped and fell on a marble floor inside a Lord & Taylor department store located in Garden City. The plaintiff thereafter commenced this action to recover damages for personal injuries, and the defendants moved for summary judgment dismissing the complaint. The Supreme Court denied the motion. We reverse.
The defendants established their prima facie entitlement to judgment as a matter of law by submitting evidence, including a transcript of the plaintiff's deposition testimony, which demonstrated that the plaintiff was unable to identify the cause of her fall (see Williams v Vines, 128 AD3d 1056, 1057; Grossi v Ralph Aievoli & Son, Inc., 125 AD3d 803, 804; Peluso v Red Rose Rest., Inc., 106 AD3d 972). In opposition, the plaintiff failed to raise a triable issue of fact.
Accordingly, the Supreme Court should have granted the defendants' motion for summary judgment dismissing the complaint.
RIVERA, J.P., LEVENTHAL, HINDS-RADIX and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court